DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 51-71 are pending.
Claims 1-50 are cancelled.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 03 May 2022 have been considered by the examiner.


Response to Amendment
The amendment, filed 03 May 2022, is fully responsive.

Applicant’s amendments to the claims 51, 55-61, 65, 67, 69 and 70 have overcome each and every objections previously set forth. The objections, previously set forth, of the claims 51, 52-61, 65, 67, 69 and 70 have been withdrawn.

Applicant’s amendments to the claims 60 and 70 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claims 60 and 70 have been withdrawn.

Applicant’s remark, see Amendment page 9, regarding deferring responses to the double patenting rejection previously set forth is acknowledged.


Response to Arguments
Applicant’s arguments, see Amendment pages 8-9, with respect to the 102 and 103 rejections are directed to that Krause does not teach “determining a distance differential between the first location and the second location; associating, based on output type of each of the first plurality of devices and the distance differential, each of the plurality of environment effects with the each of the second plurality of devices in the second location.” 
Examiner submits that the limitation “determining a distance differential between the first location and the second location; associating, based on output type of each of the first plurality of devices and the distance differential, each of the plurality of environment effects with the each of the second plurality of devices in the second location” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. See Claim Rejections - 35 USC § 112 section below. The specification of the instant application as published describes the “distance differential” in paragraph [0009], that the “current emulation system may determine a distance differential weight to determine the effect on the environment of the first venue created by the device. This includes the emulation system determining a first venue distance from a device in the first venue to a location for intended event consumption in the first venue. The emulation system also determines a second venue distance from the device in the second venue to a location for intended event consumption in the second venue. The emulation system then determines a distance differential weight based on the difference between the first venue distance and second venue distance.” (emphasis added)  The “distance differential” that is described in the specification is not the same as “determining a distance differential between the first location and the second location,” as recited in the amended claim. For examining purposes the limitation “determining a distance differential between the first location and the second location” has been interpreted to mean what is described in paragraph [0009] of the specification, see Claim Rejections - 35 USC § 112 section below. With this interpretation, Examiner agrees with Applicant that Krause does not teach “determining a distance differential between the first location and the second location; associating, based on output type of each of the first plurality of devices and the distance differential, each of the plurality of environment effects with the each of the second plurality of devices in the second location.”
Accordingly, the 102 and 103 rejections have been withdrawn.


Claim Objections
Applicant is respectfully requested to thoroughly analyze all of the claims regarding antecedence and continuity/relationships of the recited elements. Examiner submits objections below of claim 51 in order to correct antecedence issues and continuity/relationship issues.
Claim 51 is objected to because of the following informalities: 
“output type” in line 10 should read “the output type”
“each of the plurality of environment effects” in line 11 should read “the each of the plurality of environment effects”
“each device of the each of the second plurality of devices” in line 14 should read “the each associated device of the second plurality of devices”
“each device of the each of the second plurality of devices” in line 15 should read “the each associated device of the second plurality of devices”
Appropriate corrections are required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 51-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 51 recites the limitations “determining a distance differential between the first location and the second location; associating, based on output type of each of the first plurality of devices and the distance differential, each of the plurality of environment effects with the each of the second plurality of devices in the second location”. Examiner cannot find in the specification the description of determining a distance differential between the first location and the second location; associating, based on output type of each of the first plurality of devices and the distance differential, each of the plurality of environment effects with the each of the second plurality of devices in the second location. 
The specification of the instant application as published describes, see paragraph [0009], that the “current emulation system may determine a distance differential weight to determine the effect on the environment of the first venue created by the device. This includes the emulation system determining a first venue distance from a device in the first venue to a location for intended event consumption in the first venue. The emulation system also determines a second venue distance from the device in the second venue to a location for intended event consumption in the second venue. The emulation system then determines a distance differential weight based on the difference between the first venue distance and second venue distance.” (emphasis added)  The “distance differential” that is described in the specification is not the same as “determining a distance differential between the first location and the second location,” as recited in the amended claim. For examining purposes the limitation “determining a distance differential between the first location and the second location” has been interpreted to mean what is described in paragraph [0009] of the specification.
Appropriate correction is required.

Independent claim 61 is rejected under 35 U.S.C. 112(a) for same reasons as above for the independent claim 51. Appropriate correction is required.
Claims 52-60 and 71 are dependent claims of claim 51. The claim 51 is rejected under 35 U.S.C. 112(a), and therefore, claims 52-60 and 71 are rejected under 35 U.S.C. 112(a)
Claims 62-70 are dependent claims of claim 61. The claim 61 is rejected under 35 U.S.C. 112(a), and therefore, claims 62-70 are rejected under 35 U.S.C. 112(a)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL W CHOI/Primary Examiner, Art Unit 2116